DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 03/22/2021.  
Claim(s) 1-9, 11-14, 16, 18-20 is/are pending in the application.
Claim(s) 15, 17, 21-25 was/were previously canceled.
Independent claim(s) 1, 11, 16 was/were amended.
Dependent claim(s) 3-4, 12, 18-20 was/were amended.
Claim(s) 10 was/were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 11, 16), filed 03/22/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (US 2004/0143428 A1) in view of Zhang et al. (US 2005/0201826 A1) and Baker et al. (US 2016/0322817 A1).

In regards to claim 1, Rappaport teaches a computer program product comprising a non-transitory computer readable storage medium comprising computer readable program code embodied therewith, the computer readable program code comprising:
computer readable program code configured to provide a three-dimensional visualization of a floorplan to a user device (e.g. [0088],Fig.1: a site-specific computer representation of the environment in which the communication network is or will be deployed is created 101; uses 2-D or 3-D computer aided design (CAD) renditions of a part of a building, a building, or a collection of buildings and/or surrounding terrain and foliage; [0089]: resulting three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any form of display, analysis, or archival record of a wireless communication system, computer network system; see also Fig.2: example of building environment as represented);
computer readable program code configured to provide a visualization of one or more electromagnetic radiation emitters in the visualization of the floorplan to the user device (e.g. [0088],Fig.1: site-specific information is utilized by the present invention to enable visualization and relatively precise positioning of the communications infrastructure and to provide a model of the environment sufficient for performing visualizations that show the user measurements and/or predictions of network performance; [0094]: any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102; [0109]: placement of infrastructure equipment may include cables, routers, antennas, switches, access points, and the like, or which would be required for a distributed network of components in a physical system; See also Fig.3: example communications network has been defined showing positioning of transceivers; Examiner’s note: transceivers, routers, antennas, access points are all viewed as electromagnetic radiation emitters);
computer readable program code configured to simulate electromagnetic emission from the one or more electromagnetic radiation emitters (e.g. [0127]: once a set of defined transceiver or other equipment types and/or configurations have been defined 103, the current performance of the communications network is predicted 104; allows the visualization and recording of simulated or predicted or measured performance of telecommunication systems that would be designed, or which have already been designed for, operation within an actual physical 3-D environment; [0128],Fig.9: shown the predicted coverage of the communication network that was defined in Fig.3);
computer readable program code configured to display onto the displayed floorplan an augmented or virtual reality-based visualization of the simulated electromagnetic emissions from the electromagnetic radiation emitters on the user device (e.g. as above, [0127]; [0128],Fig.9: predicted coverage of the communication network; Examiner’s note: shows visualization on floorplan; see also [0060]: designer may view the entire environment in simulated 3-D, zoom in on a particular area of interest, or dynamically alter the viewing location and perspective to create a "fly-through" effect; Examiner’s note: this may be viewed as a virtual reality-based visualization),
but does not explicitly teach the method, comprising:
computer readable program code to:
receive a hand-gesture input to move one of the electromagnetic radiation emitters from a first location in the floor plan to a different location in the floorplan;
display the one of the electromagnetic radiation emitters in the different location;
simulate electromagnetic emissions from the electromagnetic radiation emitters based on the moved electromagnetic radiation emitter; and
display onto the displayed floorplan an augmented or virtual reality-based visualization of the simulated electromagnetic emissions from the electromagnetic radiation emitters based on the moved electromagnetic radiation emitter.

However, Zhang teaches a computer program product, comprising:
computer readable program code to:
receive an input to move one of the electromagnetic radiation emitters from a first location in the floor plan to a different location in the floorplan (e.g. [0050]: the position of image 90 is moved from its present position to location 84 on map 82, which correlates to the location of transmitter 78; see also: user can enter data such as transmitter location data, e.g., for transmitter 78, into portable device 80 through user interface 94); and
display the one of the electromagnetic radiation emitters in the different location (e.g. as above, [0050]: the position of image 90 is moved from its present position to location 84 on map 82).


computer readable program code to: 
simulate electromagnetic radiation emitters based on the moved electromagnetic radiation emitter (e.g. Zhang as above, [0127]; [0128],Fig.9: predicted coverage of the communication network; Zhang as above, [0050]: moved from its present position; Examiner’s note: in combination, the simulated electromagnetic radiation of Rappaport would be altered to correspond to the new location); 
display onto the displayed floorplan an augmented or virtual reality-based visualization of the simulated electromagnetic emissions from the electromagnetic radiation emitters based on the moved electromagnetic radiation emitter (e.g. Zhang as above, [0127]; [0128],Fig.9: predicted coverage of the communication network; Zhang as above, [0050]: moved from its present position; Examiner’s note: in combination, the displayed simulated electromagnetic radiation of Rappaport would be altered to correspond to the new location, where Rappaport’s visualization may be viewed as virtual reality-based as noted above).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rappaport to display/move the emitters, in the same conventional manner as taught by Zhang as both deal with displaying maps. The motivation to combine the two would be that it would allow the displaying and moving of emitters.

Further, Baker teaches a computer program product,
wherein the input is a hand-gesture input (e.g. [0058]: using a gesture recognized by the computing device (e.g. performing a multi-finger gesture on the display of the computing device)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rappaport and Zhang to use gestures, in the same conventional manner as taught by Baker as both deal with displaying a floorplan of connected devices. The motivation to combine the two would be that it would allow the use of gestures for input.

	In regards to claim 3, Rappaport teaches a product, further comprising: computer readable program code configured to retrieve the floorplan from a database over a network location (e.g. [0059]: a 2-D or 3-D site-specific model of the physical environment is stored as a CAD model in an electronic database; [0052]: provide a downloadable model of the site-specific environmental model, including some or all of hardware component data, maintenance data, cost data, measurement capabilities, performance prediction capabilities, optimization capabilities, and adaptive control capabilities which exist in the simulated CAD environment, into a PC or handheld or chip-level device) and store a modified version of the floorplan that includes location or simulation information for the one or more electromagnetic radiation emitters (e.g. [0064]-[0065]: once all possible configurations have been analyzed, through iterative methods or genetic algorithms or some other method, the desired operating criteria are achieved, or the user decides to terminate the search, the equipment configurations that provide the most desirable network performance is displayed by the invention, and may also be stored for documentation purposes; desired network configuration information may be transmitted and stored in some external database; see also [0094],[0134],Fig.1: equipment can be positioned, configured, and interconnected in the site-specific model 102;  for each alternate or substitute device, the present invention loops through each possible defined configuration/position for the device 108; the performance of the overall network given the revised types and/or configurations of the transceiver is better than the predicted performance for prior iterations, the type and configurations of all transceivers is stored 111; Examiner’s note: desired configurations are viewed to include positions/locations of the transceivers).

	In regards to claim 11, Rappaport teaches a computer implemented method, comprising: 
displaying a three-dimensional floorplan onto a user device (e.g. [0088],Fig.1: a site-specific computer representation of the environment in which the communication network is or will be deployed is created 101; uses 2-D or 3-D computer aided design (CAD) renditions of a part of a building, a building, or a collection of buildings and/or surrounding terrain and foliage; [0089]: resulting three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any form of display, analysis, or archival record of a wireless communication system, computer network system; see also Fig.2: example of building environment as represented);
simulating electromagnetic radiation from an electromagnetic radiation emitter (e.g. [0127]: once a set of defined transceiver or other equipment types and/or configurations have been defined 103, the current performance of the communications network is predicted 104; allows the visualization and recording of simulated or predicted or measured performance of telecommunication systems that would be designed, or which have already been designed for, operation within an actual physical 3-D environment; [0128],Fig.9: shown the predicted coverage of the communication network that was defined in Fig.3);
displaying an augmented or virtual reality-based visualization of the simulated electromagnetic radiation onto the floorplan (e.g. as above, [0127]; [0128],Fig.9: predicted coverage of the communication network; Examiner’s note: shows visualization on floorplan; see also [0060]: designer may view the entire environment in simulated 3-D, zoom in on a particular area of interest, or dynamically alter the viewing location and perspective to create a "fly-through" effect; Examiner’s note: this may be viewed as a virtual reality-based visualization); 
displaying an electromagnetic emitter on the user device e.g. [0088],Fig.1: site-specific information is utilized by the present invention to enable visualization and relatively precise positioning of the communications infrastructure and to provide a model of the environment sufficient for performing visualizations that show the user measurements and/or predictions of network performance; [0094]: any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102; [0109]: placement of infrastructure equipment may include cables, routers, antennas, switches, access points, and the like, or which would be required for a distributed network of components in a physical system; See also Fig.3: example communications network has been defined showing positioning of transceivers; Examiner’s note: transceivers, routers, antennas, access points are all viewed as electromagnetic radiation emitters),
but does not explicitly teach the method, comprising:
receiving a hand-gesture user input to move the electromagnetic emitter; 
displaying the electromagnetic emitter in a new location on the floorplan; and 
altering the display of the augmented or virtual reality-based visualization of simulated electromagnetic radiation on the display device based on the new location of the electromagnetic emitter.

However, Zhang teaches a method, comprising:
receiving a hand-gesture user input to move the electromagnetic emitter (e.g. [0050]: the position of image 90 is moved from its present position to location 84 on map 82, which correlates to the location of transmitter 78; see also: user can enter data such as transmitter location data, e.g., for transmitter 78, into portable device 80 through user interface 94); and 
displaying the electromagnetic emitter in a new location on the floorplan (e.g. as above, [0050]: the position of image 90 is moved from its present position to location 84 on map 82).

As such, the combination of Rappaport and Zhang teaches a method, comprising:
altering the display of the augmented or virtual reality-based visualization of simulated electromagnetic radiation on the display device based on the new location of the electromagnetic emitter (e.g. Zhang as above, [0127]; [0128],Fig.9: predicted coverage of the communication network; Zhang as above, [0050]: moved from its present position; Examiner’s note: in combination, the displayed simulated electromagnetic radiation of Rappaport would be altered to correspond to the new location, where Rappaport’s visualization may be viewed as virtual reality-based as noted above).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rappaport to display/move the emitters, in the same conventional manner as taught by Zhang as both deal with displaying maps. The motivation to combine the two would be that it would allow the displaying and moving of emitters.

Further, Baker teaches a method,
wherein the user input is a hand-gesture user input (e.g. [0058]: using a gesture recognized by the computing device (e.g. performing a multi-finger gesture on the display of the computing device)).



In regards to claim 12, Rappaport teaches a method, further comprising downloading the three-dimensional floorplan from a network repository (e.g. [0059]: a 2-D or 3-D site-specific model of the physical environment is stored as a CAD model in an electronic database; [0052]: provide a downloadable model of the site-specific environmental model, including some or all of hardware component data, maintenance data, cost data, measurement capabilities, performance prediction capabilities, optimization capabilities, and adaptive control capabilities which exist in the simulated CAD environment, into a PC or handheld or chip-level device) and uploading a version of the floorplan comprising location or simulation information for the one or more electromagnetic radiation emitters (e.g. [0064]-[0065]: once all possible configurations have been analyzed, through iterative methods or genetic algorithms or some other method, the desired operating criteria are achieved, or the user decides to terminate the search, the equipment configurations that provide the most desirable network performance is displayed by the invention, and may also be stored for documentation purposes; desired network configuration information may be transmitted and stored in some external database; see also [0094],[0134],Fig.1: equipment can be positioned, configured, and interconnected in the site-specific model 102;  for each alternate or substitute device, the present invention loops through each possible defined configuration/position for the device 108; the performance of the overall network given the revised types and/or configurations of the transceiver is better than the predicted performance for prior iterations, the type and configurations of all transceivers is stored 111; Examiner’s note: desired configurations are viewed to include positions/locations of the transceivers).

Claim(s) 2, 4-8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rappaport, Zhang and Baker as applied to claims 1, 11 above, and further in view of Dayanandan et al. (US 2016/0100320 A1).

In regards to claim 2, the combination of Rappaport, Zhang and Baker teaches the product of claim 1, but does not explicitly teach the product, further comprising:
computer readable program code configured to display the one or more electromagnetic radiation emitters on the display device;
computer readable program code configured to simulate a user interaction with the displayed one or more electromagnetic radiation emitters; and
computer readable program code configured to display a change in the electromagnetic emissions from the one or more electromagnetic radiation emitters based on the simulated user interaction.

However, Dayanandan teaches a product, comprising:
computer readable program code configured to display the one or more electromagnetic radiation emitters on the display device (e.g. [0015]-[0016]: a user interface for a mobile device, the user interface configured to receive an input from a user and to output network management information, wherein the input includes a location of a new wireless radio device to be added to the wireless radio network within a geographic region; a user interface may be configured to display the map of the geographic region and allow the new wireless radio device to be selected on the map; see also [0049]: presenting a map of the geographic region including an icon for each of the wireless radio devices within the geographic region wherein the icon for each of the wireless radio devices is arranged geographically on the map);
computer readable program code configured to simulate a user interaction with the displayed one or more electromagnetic radiation emitters (e.g. [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device and wherein the process is configured to use these target characteristics to determine the output); and
computer readable program code configured to display a change in the electromagnetic emissions from the one or more electromagnetic radiation emitters based on the simulated user interaction (e.g. [0050]: simulating, using the processor, based on the retrieved information, the effect of switching at least one of the wireless radio devices within the geographic region with a predetermined wireless radio device having different operating characteristics; calculating a measure of improvement based on the simulation; and presenting, on a user interface, when the simulation indicates an improvement in network performance, the predetermined wireless radio device, the measure of improvement, and the identifier of the at least one wireless radio device within the geographic region; see also [0049]: indicating, on the map, one or more of: signal range and/or strength for each wireless radio device within the geographic region; frequency spectrum within the operating frequency band at one or more of the wireless radio devices within the geographic region; time course of signal strength within one or more predetermined frequency within the operating band for one or more of the wireless radio devices within the geographic region; and identity as an access point (AP) or customer provided equipment (CPE)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rappaport, Zhang and Baker to display and allow interaction with the emitters, in the same conventional manner as taught by 

In regards to claim 4, the combination of Rappaport, Zhang, Baker and Dayanandan teaches a product, further comprising: 
computer readable program code configured to display a user interface on the display device (e.g. Dayanandan as above, [0015]: a user interface for a mobile device, the user interface configured to receive an input from a user);
computer readable program code configured to accept input through the user interface (e.g. as Dayanandan above, [0015]: the user interface configured to receive an input from a user), the input comprising one or both of parameters for the one or more electromagnetic radiation emitters or the floorplan (e.g. Dayanandan as above, [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device and wherein the process is configured to use these target characteristics to determine the output), wherein the simulated electromagnetic emissions are based on the parameters (Examiner’s note: in combination, the simulated electromagnetic radiation of Rappaport would be simulated based on the changed parameters).

In regards to claim 5, Dayanandan also teaches a product, wherein parameters for the one or more electromagnetic radiation emitters comprise one or more of emitter transmission and/or reception power, user capacity, number of active connections, spectrum telemetry, regulatory restrictions, manufacturer and/or model number, or network information (e.g. as above, [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device; receive as input the wireless radio device type (which may include the make and/or model of the device, and/or may indicate that the device is an access point or CPE, etc.) for the new wireless radio device).

In addition, the same rationale/motivation of claim 2 is used for claim 5.

	In regards to claim 6, Rappaport teaches a product, wherein the input comprises one or more of information about a user of the display device, the information comprising physical information, location information, or physical orientation (e.g. [0057]: to provide and support position location determination of mobile or portable wireless users, through measurement of signals by network equipment or by prediction of position location using site-specific propagation prediction models, in a fashion that allows the display of estimated position locations of wireless users; Examiner’s note: this suggests that a user location may be determined (and inputted into the system) with regard to the map/floorplan). 

In regards to claim 7, Dayanandan also teaches a product, further comprising: 
computer readable program code configured to provide a user an interactive tool kit, the interactive tool kit comprising one or more virtual tools for interacting with the displayed floorplan and/or displayed electromagnetic emissions (e.g. as above, [0050]: simulating, using the processor, based on the retrieved information, the effect of switching at least one of the wireless radio devices within the geographic region with a predetermined wireless radio device having different operating characteristics; Examiner’s note: this suggests virtual tools in which a user can select/switch radio devices on the map, which would then affect emissions in the geographic region).

claim 2 is used for claim 7.

In regards to claim 8, Dayanandan also teaches a product, wherein the tool kit comprises one or both of physical obstacles or electromagnetic radiation emitters (e.g. as above, [0015]: a user interface for a mobile device, the user interface configured to receive an input from a user and to output network management information, wherein the input includes a location of a new wireless radio device to be added to the wireless radio network within a geographic region; Examiner’s note: this suggests virtual tools in which a user can add wireless radio devices).

In addition, the same rationale/motivation of claim 7 is used for claim 8.

In regards to claim 13, the combination of Rappaport, Zhang and Baker teaches the method of claim 11, but does not explicitly teach the method, further comprising: 
providing a virtual toolkit;
displaying the virtual toolkit onto the display device; 
receiving an input to use a tool from the toolkit; 
providing a tactile interaction of the tool; and 
displaying the interaction on the display device.

However, Dayanandan teaches a method, comprising: 
providing a virtual toolkit (e.g. [0015]-[0016]: a user interface for a mobile device, the user interface configured to receive an input from a user and to output network management information, wherein the input includes a location of a new wireless radio device to be added to the wireless radio network within a geographic region; a user interface may be configured to display the map of the geographic region and allow the new wireless radio device to be selected on the map; see also [0049]: presenting a map of the geographic region including an icon for each of the wireless radio devices within the geographic region wherein the icon for each of the wireless radio devices is arranged geographically on the map; Examiner’s note: this suggests virtual tools such as a tool to add new wireless radio devices);
displaying the virtual toolkit onto the display device (e.g. as above, [0015]-[0016]; receive an input from a user; Examiner’s note: this suggests the display of the toolkit as the user would be using the tool to add devices); 
receiving an input to use a tool from the toolkit (e.g. as above, [0015]-[0016]; receive an input from a user); 
providing a tactile interaction of the tool (e.g. as above, [0015]-[0016]: wherein the input includes a location of a new wireless radio device to be added to the wireless radio network within a geographic region; Examiner’s note: where the adding of the new device is the tactile interaction); and 
displaying the interaction on the display device (e.g. as above, [0015]-[0016]: a user interface may be configured to display the map of the geographic region and allow the new wireless radio device to be selected on the map).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Shen, Zhang and Baker to display and allow interaction with the emitters, in the same conventional manner as taught by Dayanandan as both deal with the display of signal coverage. The motivation to combine the two would be that it would allow the user the interaction and modification of a network/group of given emitters.

claim 14, Dayanandan also teaches a method, further comprising: 
providing a user interface displayed onto the display device (e.g. [0015]: a user interface for a mobile device, the user interface configured to receive an input from a user); and
receiving through the user interface, a configuration input, the configuration input comprising physical locations of one or more electromagnetic radiation emitters (e.g. as above, [0015]: wherein the input includes a location of a new wireless radio device to be added to the wireless radio network within a geographic region); physical obstacles in the floorplan; physical features of a user; unknown dimensions of the floorplan; or operational information of the one or more electromagnetic radiation emitters (e.g. [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device; receive as input the wireless radio device type (which may include the make and/or model of the device, and/or may indicate that the device is an access point or CPE, etc.) for the new wireless radio device).

In addition, the same rationale/motivation of claim 13 is used for claim 14.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rappaport, Zhang, Baker and Dayanandan as applied to claim 8 above, and further in view of Tanaka et al. (US 2011/0178668 A1).

In regards to claim 9, the combination of Rappaport, Zhang, Baker and Dayanandan teaches the product of claim 8, but does not explicitly teach the product, wherein the tool kit comprises a plurality of physical obstacles, each physical obstacle characterized based on physical shape, material composition, thickness, volume, or electromagnetic interaction information.

(e.g. [0038]: user can use the foregoing functions to erase an object (obstacle) on the global map image, or add an object on the global map image; upon adding an object (obstacle) on the global map, the object is drawn in a white color to match the location and shape of that object).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rappaport, Zhang, Baker and Dayanandan to add obstacles to maps, in the same conventional manner as taught by Tanaka as both deal with display and manipulation of maps. The motivation to combine the two would be that it would allow the user to add other objects, such as obstacles to the map.

Claim(s) 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rappaport et al. (US 2004/0143428 A1) in view of Dayanandan et al. (US 2016/0100320 A1) and Baker et al. (US 2016/0322817 A1).

In regards to claim 16, Rappaport teaches a user device, comprising:
a processor (e.g. [0041]: may be implemented on a single user computer, such as personal computer; Examiner’s note: this suggests/infers the use of a processor and memory);
a memory (e.g. as above, [0041]; Examiner’s note: this suggests/infers the use of a processor and memory);
a network transceiver (e.g. [0114]: downloading from off the web; Examiner’s note: this suggests a network transceiver is included in the user device)
a display device (e.g. [0060]: representation of the environment is displayed on a computer screen for the designer to view);
the system configured to:
provide a visualization of a floorplan to a display device (e.g. [0088],Fig.1: a site-specific computer representation of the environment in which the communication network is or will be deployed is created 101; uses 2-D or 3-D computer aided design (CAD) renditions of a part of a building, a building, or a collection of buildings and/or surrounding terrain and foliage; [0089]: resulting three-dimensional digital model combines aspects of the physical environment contained within the separate pieces of information utilized, and is well suited for any form of display, analysis, or archival record of a wireless communication system, computer network system; see also Fig.2: example of building environment as represented); 
display one or more electromagnetic radiation emitters on the display device (e.g. [0088],Fig.1: site-specific information is utilized by the present invention to enable visualization and relatively precise positioning of the communications infrastructure and to provide a model of the environment sufficient for performing visualizations that show the user measurements and/or predictions of network performance; [0094]: any desired number of hardware components, communications infrastructure, or equipment can be positioned, configured, and interconnected in the site-specific model 102; [0109]: placement of infrastructure equipment may include cables, routers, antennas, switches, access points, and the like, or which would be required for a distributed network of components in a physical system; See also Fig.3: example communications network has been defined showing positioning of transceivers; Examiner’s note: transceivers, routers, antennas, access points are all viewed as electromagnetic radiation emitters)
simulate electromagnetic emissions from the one or more electromagnetic radiation emitters (e.g. [0127]: once a set of defined transceiver or other equipment types and/or configurations have been defined 103, the current performance of the communications network is predicted 104; allows the visualization and recording of simulated or predicted or measured performance of telecommunication systems that would be designed, or which have already been designed for, operation within an actual physical 3-D environment; [0128],Fig.9: shown the predicted coverage of the communication network that was defined in Fig.3); and
display onto the displayed floorplan an augmented or virtual reality-based visualization of the simulation of electromagnetic emissions from the electromagnetic wave emitters on the display device (e.g. as above, [0127]; [0128],Fig.9: predicted coverage of the communication network; Examiner’s note: shows visualization on floorplan; see also [0060]: designer may view the entire environment in simulated 3-D, zoom in on a particular area of interest, or dynamically alter the viewing location and perspective to create a "fly-through" effect; Examiner’s note: this may be viewed as a virtual reality-based visualization),
but does not explicitly teach the user device, comprising:
the system configured to:
simulate a user interaction with the displayed one or more electromagnetic radiation emitters, the user interaction comprising a hand gesture; and
display on the display device a change in the augmented or virtual reality-based visualization of the simulated electromagnetic emissions from the one or more electromagnetic radiation emitters based on the simulated user interaction.

However, Dayanandan teaches a user device, comprising:
the system configured to:
simulate a user interaction with the displayed one or more electromagnetic radiation emitters (e.g. [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device and wherein the process is configured to use these target characteristics to determine the output); and
display on the display device a change in the augmented or virtual reality-based visualization of the simulated electromagnetic emissions from the one or more electromagnetic radiation emitters based on the simulated user interaction (e.g. [0050]: simulating, using the processor, based on the retrieved information, the effect of switching at least one of the wireless radio devices within the geographic region with a predetermined wireless radio device having different operating characteristics; calculating a measure of improvement based on the simulation; and presenting, on a user interface, when the simulation indicates an improvement in network performance, the predetermined wireless radio device, the measure of improvement, and the identifier of the at least one wireless radio device within the geographic region; see also [0049]: indicating, on the map, one or more of: signal range and/or strength for each wireless radio device within the geographic region; frequency spectrum within the operating frequency band at one or more of the wireless radio devices within the geographic region; time course of signal strength within one or more predetermined frequency within the operating band for one or more of the wireless radio devices within the geographic region; and identity as an access point (AP) or customer provided equipment (CPE); Examiner’s note: in combination with Rappaport, the displayed simulated electromagnetic radiation of Rappaport would be altered based on the user interaction, where Rappaport’s visualization may be viewed as virtual reality-based as noted above).



Further, Baker teaches a device,
wherein the user interaction comprises a hand gesture (e.g. [0058]: using a gesture recognized by the computing device (e.g. performing a multi-finger gesture on the display of the computing device)).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Rappaport and Dayanandan to use a wearable and gestures, in the same conventional manner as taught by Baker as both deal with displaying a floorplan of connected devices. The motivation to combine the two would be that it would allow the use of wearable devices, such as glasses, and allow the use of gestures for input.

In regards to claim 18, Rappaport teaches a device, further configured to retrieve the floorplan from a network location (e.g. [0059]: a 2-D or 3-D site-specific model of the physical environment is stored as a CAD model in an electronic database; [0052]: provide a downloadable model of the site-specific environmental model, including some or all of hardware component data, maintenance data, cost data, measurement capabilities, performance prediction capabilities, optimization capabilities, and adaptive control capabilities which exist in the simulated CAD environment, into a PC or handheld or chip-level device).

In regards to claim 19, Dayanandan also teaches a device, configured to:
display a user interface on the display device (e.g. as above, [0015]: a user interface for a mobile device, the user interface configured to receive an input from a user); and
accept input through the user interface (e.g. as above, [0015]: the user interface configured to receive an input from a user), the input comprising one or both of parameters for the one or more electromagnetic radiation emitters or the floorplan (e.g. as above, [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device and wherein the process is configured to use these target characteristics to determine the output).

In addition, the same rationale/motivation of claim 16 is used for claim 19.

In regards to claim 20, Dayanandan also teaches a device, wherein parameters for the one or more electromagnetic radiation emitters comprise one or more of emitter transmission and/or reception power, user capacity, number of active connections, spectrum telemetry, regulatory restrictions, manufacturer and/or model number, or network information (e.g. as above, [0016]: a user interface may be configured to allow the user to input target characteristics of the new wireless device; receive as input the wireless radio device type (which may include the make and/or model of the device, and/or may indicate that the device is an access point or CPE, etc.) for the new wireless radio device).

In addition, the same rationale/motivation of claim 16 is used for claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/               Examiner, Art Unit 2612                                                                                                                                                                                         
/JENNIFER MEHMOOD/               Supervisory Patent Examiner, Art Unit 2612